Coxe, J.
The question whether or not the harrow manufactured by the complainants, and known as the “Clipper” spring harrow, is an infringement of the Garver patent, has never been judicially decided. The complainants contend that it does not infringe; the defendants are equally persistent in their assertion that it does. Neither have been slow in expressing their opinions, or parsimonious in the use of notices and circulars setting forth in plain and vigorous *111language their respective views upon the proposition at issue. Upon these papers, however, it cannot be successfully maintained that the defendants have made false or fraudulent statements regarding the complainants or their property. They have freely expressed their opinion, and this opinion may he an erroneous one; but nothing beyond this is shown. Assuming, then, that the court has jurisdiction, —and the examination I have been able to give'to the subject leaves a very grave doubt in my mind upon this question,—the motion must he denied for the reason that the defendants have done nothing illegal or fraudulent in advertising their harrows.
It would, perhaps, save misunderstanding if the defendants, in the future, should attach to their circulars a cut of the harrrow covered by the Garver patent in order that persons charged with infringement may act intelligently. The court can advise this course, but cannot compel it.
The motion is denied.